Citation Nr: 1437843	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  08-35 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a disability evaluation in excess of 20 percent for service-connected traumatic arthritis of the right ankle (right ankle disability).  

2. Entitlement to an extraschedular evaluation for the service-connected right ankle disability.  

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued in August 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, inter alia, granted a 20 percent evaluation for the right ankle disability, following the assignment of a temporary 100 percent evaluation for surgical treatment and convalescence, assigned from May 7, 2007 to July 1, 2007.  

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a hearing held at the RO in September 2011.  A transcript of the hearing is associated with the claims file.  The hearing was adequate as the undersigned AVLJ and the Veteran's representative explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In April 2012, the Board found that the increased rating matter contained an inferred claim for TDIU, and remanded the matter for additional development of the record, to include issuing Veterans Claims Assistance Act (VCAA) notice, obtaining outstanding treatment records and scheduling VA examination and medical opinion.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).  

In evaluating this case, the Board reviewed the physical and virtual VA claims file to ensure a complete assessment of the evidence.  

As will be discussed below, the Board finds that sufficient evidence is of record to adjudicate the Veteran's claim of entitlement to an increased disability evaluation for his right ankle disability on a schedular basis.  However, remand for additional development is warranted as to the claim of entitlement to an extraschedular evaluation for the right ankle disability.  As such, the Board has recharacterized the Veteran's claims above.  

As noted, after reviewing the record, the Board finds that still-additional development of the record is warranted with respect to the issues of entitlement to an extraschedular evaluation for the right ankle disability and entitlement to a TDIU.  Accordingly, these issues are addressed in the REMAND portion of the decision below.  


FINDING OF FACT

For the duration of the appeal, the Veteran's right ankle disability, even considering the Veteran's pain and corresponding functional impairment, is productive of no more than marked limitation of motion and malunion of os calcis or astragalus with marked deformity, without any evidence of any ankylosis.  Neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher rating.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 percent for the service-connected left ankle disability have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5271 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

The duty to notify was satisfied by way of March 2006, July 2006, May 2008 and July 2009 letters, sent prior to and since the July 2007 rating decision, which informed the Veteran of his duty and the VA's duty for obtaining evidence.  These letters included notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  Further, he was notified that to substantiate a claim he must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on his employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom., Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's VA treatment records and lay statements have been obtained.  

A VA medical opinion will be considered adequate if it (1) is based upon consideration of the Veteran's prior medical history, (2) describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one,'" Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)), and (3) "supports its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board finds that the September 2006, July 2008, November 2009, January 2011, and May 2012 VA examination reports are adequate because the examiners discussed the Veteran's medical history, described the nature and severity of the service-connected right ankle disability in sufficient detail, and supported all conclusions with analysis and, where possible, objective test results.  Also, these examinations included discussions of the effect of the Veteran's right ankle disability on occupational functioning and daily activities.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2013).  

Analysis

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  

Where, as in this case, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Finally, the Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The RO has evaluated the Veteran's residuals of a left ankle disability as 20 percent disabling under 38 C.F.R. § 4.71a, DC 5271, effective February 17, 2006, not including a period from May 7, 2007 to July 1, 2007, during which time the Veteran was assigned a temporary total disability rating based on surgical or other treatment necessitating convalescence.  Limitation of motion of the ankle warrants a 10 percent evaluation if it is moderate, or a 20 percent evaluation if it is marked.  38 C.F.R. § 4.71a, DC 5271.  Consideration under DCs 5272, 5273 and 5274 would not result in a disability rating higher than 20 percent.  However, consideration under DC 5270 for ankyloses of the ankle could result in disability ratings higher than 20 percent.  Normal range of ankle motion is dorsiflexion from zero to 20 degrees; and plantar flexion from zero to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.  

During his September 2011 hearing, the Veteran testified that his right ankle disability was manifested by pain affecting his ability to walk, and by instability of the right ankle joint.  However, he did not assert that his right ankle disability was productive of any ankylosis, which would otherwise entitle him to a higher disability evaluation under 38 C.F.R. § 4.71a.  

In his September 2006, July 2008, November 2009, January 2011, May 2011, and May 2012 VA examination reports, and in VA treatment records dated from 2006 to 2012, the Veteran was diagnosed with fracture of the right ankle with operative repair with resultant degenerative joint disease of the right ankle, moderate disability with progression; posttraumatic degenerative arthritis with minimal motion of the right ankle, associated with swelling and tenderness; traumatic arthritis of the right ankle with status-postoperative repair in 2005 with continued ankle pain, decreased range of motion, severe disability with progression that is directly related to morbid obesity; and severe right ankle degenerative joint disease, status-post open reduction internal fixation of bimalleolar fracture.  This evidence reflects findings of marked limitation of motion with pain on motion, 6 degrees of valgus angulation of the os calcis in relationship to the long axis of the tibia, and deformity of the right ankle.  However, these examination reports and treatment records are without findings of any ankylosis, which would otherwise entitle the Veteran to a higher disability evaluation.  

The Board finds that the preponderance of the evidence shows that, even considering the Veteran's pain and corresponding functional impairment, the Veteran's right ankle disability has been appropriately rated at 20 percent under the applicable diagnostic criteria.  Upon review of the clinical and lay record, at no point during the applicable period has the Veteran's right ankle disability been productive of any ankyloses.  Neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher rating.  

There is no basis for any staged rating, pursuant to Hart, and the preponderance of the evidence is against the grant of a disability rating in excess of that 20 percent for the service-connected right ankle disability under 38 C.F.R. § 4.71a.  


ORDER

A disability evaluation in excess of 20 percent for the service-connected right ankle disability is denied.  


REMAND

The currently assigned 20 percent evaluation for the Veteran's service-connected right ankle disability is the maximum schedular rating available under the provisions of 38 C.F.R. § 4.71a, DC 5271, as well as under the provisions of other potentially applicable diagnostic codes.  However, the available schedular evaluations are inadequate because the criteria do not adequately address the Veteran's symptoms.  Specifically, consideration of limitation of motion under the Rating Schedule does not address the Veteran's symptoms of right ankle instability, impairment of locomotion, and constant effusion, which have been noted on numerous occasions in the clinical record as well as during the Veteran's hearing testimony.  

The Board cannot assign an extraschedular rating in the first instance.  38 C.F.R. § 3.321(b).  Referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the assignment of an extraschedular rating is warranted for the Veteran's service-connected right ankle disability.  If it is found that an extraschedular rating is not warranted, then the RO must consider a separating rating for the chronic disorders associated with the Veteran's service-connected right ankle disability.  A remand is necessary to accomplish this task.  

As to the Veteran's claim for entitlement to a TDIU, adjudication of this claim is inextricably intertwined with the claim for entitlement to an extraschedular rating for the right ankle disability.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1. Refer the issues of whether an extraschedular rating for the right ankle disability and for a TDIU to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.  

2. If the Under Secretary for Benefits or the Director of the Compensation and Pension Service finds that extraschedular ratings are not warranted, consider a separate rating for each chronic disorder associated with the Veteran's right ankle disability.  

3. Readjudicate the claims for entitlement to an extraschedular rating for the right ankle disability as well as the claim for a TDIU.  If these claims are denied, issue the Veteran a supplemental statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
Kelli A. Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


